DETAILED ACTION
		This Office action is in response to the amendment filed on March 01, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-19 and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 16, the prior art of record fails to disclose or suggest “supplying the AC voltage to an LLC resonant circuit of the converter from a center tap output of the inductor, the inductor in parallel with a resonant capacitor of the LLC resonant circuit” in combination with all other claim limitations. Claims 17-19 and 21 depend directly or indirectly from claim 16, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 22, the prior art of record fails to disclose or suggest “wherein each of the interleaved arms comprises: at least two switches of the plurality of switches directly connected in series; at least one capacitor in series with the at least two switches” in combination with all other claim limitations. Claims 23-29 depend directly or indirectly from claim 22, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 30, the prior art of record fails to disclose or suggest “wherein each of the interleaved arms comprises: at least two switches of the plurality of switches directly connected in series; at least one capacitor in series with the at least two switches; and a node disposed between the at least two switches and coupled to the inductor” in combination with all other claim limitations. Claims 31-36 depend directly or indirectly from claim 30, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838